--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

The signing of this document will give rise to legal consequences.   Before
signing it you are recommended to take independent legal advice.    Holmes
Mackillop LLP act solely as agents for HCi Viocare Clinics UK Limited and for no
other party.
 
AGREEMENT


between


HCi VIOCARE CLINICS UK LIMITED


and


WILLIAM DONALD SPENCE



2014
 
Holmes Mackillop LLP
Solicitors
GLASGOW
FAS5844
 
 

--------------------------------------------------------------------------------

 

AGREEMENT


between
 
HCi VIOCARE CLINICS UK LIMITED, incorporated in Scotland (Company number
SC467486) and having its registered office at c/o Centrum Offices, 38 Queen
Street, Glasgow, G1 3DX (hereinafter called "the company")
 
and
 
WILLIAM DONALD SPENCE, residing at 8 Tomcroy Terrace, Pitlochry, Perthshire,
PH16 5JA (hereinafter called "the executive")
 
WHEREAS the company carries on, inter alia, the business  of providing
healthcare services in the fields of Prosthetics, Orthotics, Rehabilitation,
Diabetes and the company and the executive wish to record the terms and
conditions upon which the executive will be employed by the company.
 
NOW IT IS HEREBY AGREED as follows:
 
1.             Definitions
 
1.1
In this Agreement and the Schedule annexed hereto:

 
“Associated Company” means any company which for the time being is a subsidiary
or a holding company (as those expressions are defined by s.1159 of the
Companies Act 2006) of the company or a subsidiary (other than the company) of
any such holding company of the company and any company of which the equity
share capital (as defined in s.548 of the Companies Act 2006) is owned as to 50
per cent or less but more than 25 per cent by such holding company or by any of
its subsidiaries, or by the company or any of its subsidiaries as the case may
be, and including a subsidiary of an associated company.
 
 
“the Board” means the Directors of the company.

 
 
“the Group” means the company and all Associated Companies from time to time.

 
1.2
In this agreement:

 
1.2.1
the provisions of the Interpretation Act 1978 with respect to interpretation and
construction shall apply mutatis mutandis;

 
1.2.2
the singular includes the plural and the masculine includes the feminine and
neuter and vice versa and references to a natural person include his or her
estate and successors;

 
1.2.3
references to persons shall include bodies corporate, unincorporated
associations and partnerships;


 
2

--------------------------------------------------------------------------------

 
 
1.2.4
references to a statute include any modification, amendment or re-enactment of
that statute;

 
1.2.5
references to recitals and clauses are, unless the contrary intention appears,
references to the recitals and clauses of this agreement and the recitals form
part of this agreement; and

 
1.2.6
the headings and sub-headings of this agreement are inserted for a convenience
only and shall not affect the construction thereof.

 
2.             Term of appointment
 
2.1
The executive shall serve the company at 8 Tomcroy Terrace, Pitlochry,
Perthshire, PH16 5JA or at such other address in the United Kingdom and/or
abroad on a temporary basis as may be notified by the Board or to which the
Board has consented in writing as or in such other capacity as the company may
require such other capacity not to be lower than the executive’s original
appointment under this agreement. The executive’s employment shall be deemed to
have commenced on June 10th, 2014 (notwithstanding the date or dates hereof) and
shall continue until terminated in accordance with the provisions hereof. The
executive will report to the Board. Except as provided in Clause 16, the
executive’s employment shall continue from year to year and thereafter unless
and until terminated by either party giving to the other not less than three
months’ notice in writing. The earliest date on which said notice may expire
shall be June 9th, 2015.

 
2.2
The company may employ from time to time any other person or persons to act
jointly with the executive in his employment with the company.

 
2.3
The company may at any time require the executive to serve any Associated
Company, Associated Companies and/or any other company falling within the Group
and to carry out for such Associated Company, Associated Companies and/or any
other company falling within the Group such duties and responsibilities as may
be assigned by the Board, but otherwise on the same terms and conditions as to
salary and otherwise as herein provided.

 
2.4
If the executive gives notice under Clause 2.1 above the company may, in its
sole discretion, give the executive a counter-notice terminating the executive’s
employment.  Such counter-notice shall give the executive three months’ notice
of termination of his employment.

 
2.5
Notwithstanding Clause 2.1 above, the company may during any period of notice or
counter-notice require the executive to serve in some other capacity whether or
not of like status provided that the executive shall continue to receive his
salary and all other contractual benefits in terms of this agreement.

 
2.6
The company and any Associated Company to whom the executive may be assigned
shall be under no obligation to provide any work, powers or duties for the
executive during any period of notice whether given by the company or the
executive or of any counter-notice given by the company to terminate the
executive’s employment under this agreement. In the event that the company
exercises this right, the executive will be required to comply with any
conditions reasonably laid down by the company during such period of notice and
during such time the executive will not be permitted to work for any other
person, firm, client or corporation or on his own behalf without the company's
prior written permission. The company may suspend the executive from his
employment, exclude him from any or all of its premises and require him not to

 
 
3

--------------------------------------------------------------------------------

 
 
 
communicate with any employees/clients/prospective clients/suppliers or
contractors of the company or Associated Company for the whole or any part of
the applicable period of notice (or counter-notice) provided that during such
suspension or exclusion the executive shall continue to receive salary and all
other contractual benefits provided by this agreement.

 
2.7
Subject to the overriding provisions of Clause 16.1 below, the company shall
have the right to terminate the executive’s employment immediately on payment to
the executive of pay in lieu of notice (or the balance of any notice period)
under Clause 2.1 or counter notice under Clause 2.4 above.

 
3.
Duration of employment

 

 
The duration of this contract is one (1) year, starting on June 10th, 2014 and
ending on June 9th, 2015.

 
4.
Description of job

 
Director of Clinical Operations (“DCO”) of the company. DCO will oversee all
clinical operations of the company and its subsidiaries clinic in Glasgow, as
well as of all other clinics will be established under the supervision of the
DCO in Greece, Cyprus and/or in other European countries, as well as in other
parts of the world in future. He will be in charge of building an efficient and
highly specialised team focused on excellence on providing prosthetics and
orthotics services and care, as well as monitoring and evaluation of current
operations and personnel.
 
5.                Freedom to take up the appointment
 

 
The executive warrants that he is free to take up employment with the company
and that by virtue of entering into this agreement he will not be in breach of
any express or implied terms of any contract or of any other obligation binding
upon him. The executive further confirms that by virtue of entering into this
agreement he is not or will not be in breach of any other contract of employment
or consultancy agreement (past or now subsisting) or be liable to any action
(whether for damages, injunction, interdict, specific performance, specific
implement or otherwise) relating to any such contract or agreement or be in any
breach of duty of confidence or any undertaking or arrangement relating to any
rights to Intellectual Property (as hereinafter defined) or be liable to any
action (whether for damages, injunction, interdict, specific performance,
specific implement or otherwise) relating to any continuous or continuing
obligations in connection with any such contract or agreement and to the extent
that the executive is not so free to take up employment with the company or is
or will be so in breach or is so liable, then this shall be a material breach of
this agreement entitling the company to summarily terminate this agreement
forthwith pursuant to Clause 16.1 below.

 
6.                Powers and duties
 
6.1
During his employment hereunder the executive shall faithfully and diligently
exercise such powers and perform such duties in relation to the business of the
company or any Associated Company as may from time to time be vested in or
assigned to him by the Board and shall comply with all reasonable directions and
instructions from time to time given to him by the Board. The executive will be
subject to regular performance reviews by the company.

 
6.2
During the continuance of his employment under this agreement the executive:-

 
6.2.1
shall during the normal working hours specified in the Schedule hereto (unless
prevented by ill health and except during holidays permitted by this agreement)
devote

 
 
4

--------------------------------------------------------------------------------

 
 
 
substantially the whole of his time, attention, skill and abilities to carrying
out his duties hereunder;

 
6.2.2
shall conform to such hours of work as may from time to time reasonably be
required of him and shall not be entitled to receive any additional remuneration
for work performed outside his normal working hours specified in the Schedule
hereto;

 
6.2.3
in pursuance of his duties hereunder, shall perform such services for any
Associated Company within the United Kingdom and (without further remuneration
unless otherwise agreed) accept such offices within the United Kingdom as the
Board may from time to time reasonably require;

 
6.2.4
shall travel to such places (whether in or outside the United Kingdom) and in
such manner and on such occasions as the Board may from time to time reasonably
require;

 
6.2.5
shall carry out his duties in a proper, loyal and efficient manner and shall use
all reasonable endeavours to promote the interests and reputation of the company
and its Associated Companies and not do anything which is harmful to them;

 
6.2.6
co-operate with any person or persons appointed by the company to act jointly
with the executive in discharging his duties in terms of this agreement;

 
6.2.7
at all times keep the Board and, if applicable, the board of any Associated
Company, Associated Companies and/or any other company falling within the Group
promptly and fully informed (in writing if so requested) of his conduct of the
business or affairs of the company, any Associated Company, Associated Companies
and/or any other company falling within the Group, for which he is required to
perform duties and provide such other information, written records or
explanations as the Board, any Associated Company, Associated Companies and/or
any other company falling within the Group may require;

 
6.2.8
shall not at any time make any untrue or misleading statement in relation to the
company or any Associated Company;

 
6.2.9
shall comply, and shall so far as it lies within his power and area of
responsibility, procure compliance by the company or any other Associated
Company, with:
-

 
(a)
every rule of law; and

 
(b)
the provisions of the Rules of and the Combined Code of Conduct issued by the
Financial Reporting Council and all other applicable statutory and other
regulatory requirements for the time being in force concerning the business of
the company or any other Associated Company and the performance by the executive
of his duties hereunder.

 
7.             Intellectual property rights
 
7.1
For the purposes of this agreement:-

 
(a)
“Intellectual Property” shall mean all copyrights, database rights, design
rights (registered and unregistered), topography rights, trade marks, trade
secrets, know-how, inventions, patents and other intellectual property rights of
any nature (whether registered or unregistered) and all rights therein and
applications therefor in any part of the world including but not limited to the
right to make applications.

 
 
5

--------------------------------------------------------------------------------

 
 
(b)
“Works” shall mean works or materials of any nature including but not limited to
artwork, text, reports, specifications, drawings, technical information,
designs, plans, inventions, products, prototypes, tests, tools, discoveries,
secret processes or improvements in procedures, techniques, methodologies,
systems, equipment or services.

 
7.2
Without prejudice to the company’s rights in relation to Intellectual Property
by law as the employer of the executive, the executive hereby acknowledges and
agrees that:

 
(a)
all Intellectual Property in all Works written, originated, developed, improved
upon, conceived, discovered or made by the executive:-

 
(i)
in the course of his employment;

 
(ii)
in connection with or in any way affecting or relating to any of the businesses
of the company; and/or

 
(iii)
capable of being used or adapted for use therein or in connection therewith,
shall forthwith be disclosed by the executive to the company and shall belong to
and vest in the company or such third party as the Board may deem appropriate
from the date of creation of the same. These provisions are subject always to
the executive’s statutory rights as inventor.

 
(b)
insofar as not effected by virtue of the executive’s employment with the
company, the executive hereby assigns to the company by way of future
assignation all such Intellectual Property and all proprietary rights thereto
for the full term thereof throughout the world in respect of such Works insofar
as such future assignation is competent.

 
(c)
The executive hereby waives any and all moral rights (as defined in terms of
ss.77 and 80 of the Copyright, Designs and Patents Act 1988) he may have in
respect of such Works.

 
(d)
The executive acknowledges that due to his senior role in the company, he has a
special duty and responsibility to further the interests of the company and that
he is employed in an inventive and creative capacity due to the nature of his
job.

 
7.3
The executive shall promptly and from time to time, both during his employment
hereunder and thereafter at the request and expense of the company, give and
supply all Works and/or information, data, drawings and assistance as may be
requisite to enable the company to exploit such rights to Intellectual Property
to the best advantage and shall do all such things and apply for and execute all
applications and documents as may in the sole opinion of the Board be necessary
for or conducive to giving effect to the purposes of this Clause 7, obtaining
patents, registered designs or other intellectual property protection in any
part of the world in respect of the Intellectual Property referred to in this
Clause 7 and/or to protect and defend the same and, where applicable, to vest
the entire right, title and interest to the same in the company or such third
party as the Board may deem appropriate. For the avoidance of doubt, the
discretion as to whether or not to apply for patent, trade mark or design
registration or other similar protection shall be solely for the company. The
company reserves the right to regard any such rights of Intellectual Property as
Confidential Information in which event the executive shall observe the
obligations that relate to Confidential Information contained in Clause 9 below.

 
 
6

--------------------------------------------------------------------------------

 
 
7.4
The executive shall not knowingly do anything to imperil the validity of any
such protection or any application therefor or to prejudice any such
Intellectual Property in any respect but on the contrary shall at the reasonable
cost of the company or such third party, as the case may be, render all possible
assistance to the company or such third party both in obtaining and maintaining
such protection.

 
7.5
The executive undertakes not to seek to develop or commercially exploit any
Intellectual Property other than through the company during his employment with
the company.

 
7.6
The executive irrevocably appoints the company to be the executive’s agent in
the executive’s name and on the executive’s behalf to execute any instrument or
document and generally to use the executive’s name for the purpose of giving to
the company the full benefit of the provisions of this clause. A certificate in
writing signed by any director or secretary of the company that any instrument,
document or act falls within the authority hereby conferred shall be conclusive
evidence that such is the case.

 
7.7
For the avoidance of avoid any doubt, the executive shall not be entitled to use
any Intellectual Property of the company after the expiry or termination of his
employment.

 
7.8
All rights of Intellectual Property created as a result of the executive's
service under this agreement shall be treated in all respects as if the company
were its author and first owner for the purposes of ss.9(2) and 11(2) of the
Copyright, Designs and Patents Act 1988.

 
7.9
If any of the rights to Intellectual Property created as a result of the
executive’s service under this agreement are not the property of the company,
the company shall, subject to the provisions of the Patents Act 1977, the
Registered Designs Act 1949 and the Copyright, Designs and Patents Act 1988,
have the right to acquire for itself or its nominee the executive's rights in
the Intellectual Property within 3 months after disclosure pursuant to this
clause on fair and reasonable terms to be agreed, or as settled by a single
arbiter.

 
7.10
The provisions of this Clause 7 shall not entitle the executive to any
compensation.

 
7.11
Rights and obligations under this Clause 7 shall continue in full force and
effect after termination of the executive’s employment with the company in
respect of the Intellectual Property created during the executive's employment
with the company and shall be binding upon the executive's representatives,
heirs and assignees.

 
8.             Non-competition during employment
 
8.1
The executive shall disclose to the company any interest of his own or that of
any member of his family including e.g. parents/children/siblings, etc. in any
trade, business or occupation whatsoever which is in any way similar to any of
those in which the company is involved whether or not such trade, business or
occupation may be conducted for profit or gain.

 
8.2
With the specific exception of the holiday letting business that the executive
has indicated to the company that he proposes to carry on, the executive shall
not at any

 
 
7

--------------------------------------------------------------------------------

 
 
 
time while employed by the company, without the prior written consent of the
company, either solely or jointly or in partnership or association with or as
director, shareholder, manager, agent, principal, adviser, employee or
representative of or for any other person, firm or company or by way of joint
venture, directly or indirectly carry on or be engaged or concerned or
interested in any business other than the business carried on by the company.

 
8.3
Nothing in Sub-Clauses 8.1 or 8.2 of this clause shall preclude the executive
from holding any shares or loan capital for the time being issued in any company
whose shares are listed or dealt in on a recognised stock exchange, provided
that the executive (together with his spouse and minor children) does not at any
time hold, nor is at any time beneficially interested in more than a total of
three per cent of the issued securities of that class.

 
9.             Confidential information
 
9.1
Confidential information and trade secrets relating to the business of the
company any Associated Company, Associated Companies and/or any other company
falling within the Group and its customers, whether or not the executive dealt
with them shall include but is not limited to information relating to:-

 
9.1.1
any and all contractual arrangements entered into between the company any
Associated Company, Associated Companies and/or any other company falling within
the Group and any customer, particularly with regard to fees;

 
9.1.2
any information held on database;

 
9.1.3
the company’s fee structure;

 
9.1.4
the company’s corporate and marketing strategy, business development and plans,
sales reports, product surveys and research results;

 
9.1.5
business methods and processes, compliance and procedural manuals, technical
instructions, information and know-how relating to the Group’s business and
which is not available to the public generally, including inventions, designs,
programs, techniques, database systems, formulae and ideas, and other rights of
the company to the Intellectual Property;

 
9.1.6
business contact details of suppliers, potential suppliers, customers and
potential customers, lists of customers, suppliers and employees, and details of
contracts with the company any Associated Company, Associated Companies and/or
any other company falling within the Group, including the company’s insurance
requirements and insurance rates;

 
9.1.7
the company’s budgets, management accounts, trading statements and other
financial reports; and

 
9.1.8
any document marked “confidential”, all of which are collectively referred to in
this agreement as the “Confidential Information”.

 
9.2
Without prejudice to the executive’s duty at common law to protect the
Confidential Information of the company, the executive shall not either during
his employment by the company or thereafter, except in the proper execution of
his duties hereunder or unless ordered to do so by a court of competent
jurisdiction (or otherwise as may be required by law), directly or indirectly:-

 
 
8

--------------------------------------------------------------------------------

 
(a)
divulge or communicate to any person (including, without limitation, any
representative of the press or broadcasting or other media);

 
(b)
cause, through any failure by him to exercise all due care and diligence, any
unauthorised disclosure of; or

 
(c)
make use of, other than for the benefit of the company any Associated Company,
Associated Companies and/or any other company falling within the Group,any
information of the company any Associated Company, Associated Companies and/or
any other company falling within the Group which the executive knows or ought
reasonably to know the company any Associated Company, Associated Companies
and/or any other company falling within the Group regards as Confidential
Information (whether or not designated as confidential) and all such information
concerning the organisation, business finances, transactions and affairs of the
company any Associated Company, Associated Companies and/or any other company
falling within the Group and of their respective suppliers, customers and
contractors which he may have received or obtained while in the service of the
company any Associated Company, Associated Companies and/or any other company
falling within the Group.

 
9.3
The executive shall use his best endeavours to prevent the publication or
disclosure of such Confidential Information by any party both during his
employment by the company and thereafter.

 
9.4
The provisions of this clause shall apply mutatis mutandis in relation to the
confidential or secret information of each Associated Company which the
executive may have received or obtained during his employment by the company and
the executive shall at the request and expense of the company promptly undertake
in writing with any such Associated Company to the like effect.

 
9.5
The provisions of confidentiality in this Clause 9 shall apply after termination
of the employment of the executive and shall apply without limit in point of
time.

 
9.6
All notes, memoranda, records and other copyright material, including those
stored on computer software, which are made by the executive during the
executive’s employment and relating to the business of the company, any
Associated Company, Associated Companies and/or any other company falling within
the Group shall from the date of creation belong to the company any Associated
Company, Associated Companies and/or any other company falling within the Group
and shall promptly be handed over to the company any Associated Company,
Associated Companies and/or any other company falling within the Group, or as
the company directs, from time to time.


 
9

--------------------------------------------------------------------------------

 
 
9.7
The above obligations of the executive shall cease to apply to information or
knowledge which has (otherwise than in breach of an obligation of confidence)
come into the public domain.

 
9.8
The executive agrees that he shall, at the request of the company any Associated
Company, Associated Companies and/or any other company falling within the Group,
enter into a direct agreement or undertaking with any company falling within the
Group in respect of which the executive has, in the performance of his duties
under this agreement or by reason of services rendered to or offices held by him
in any such company, received Confidential Information of such company whereby
he shall accept restrictions and provisions corresponding to (or, to the extent
that they do not so correspond, which are not more onerous on the executive
than) the provisions contained in this Clause 9.

 
10.             Return of papers, etc.
 
 
            The executive shall promptly whenever requested by the company and
in any event upon the termination of his employment with the company deliver up
to the company all property whatsoever belonging to the company or any
Associated Company including, without limitation e.g. all Intellectual Property,
all correspondence/keys/security passes/credit cards/designs/statistics/computer
disks/books/tapes or other storage media etc. and all other papers, documents
and records whatsoever which may have been prepared by him or have come into his
possession or control in the course of his employment with the company any
Associated Company, Associated Companies and/or any other company falling within
the Group and the executive shall not be entitled to and shall not retain any
copies thereof. Title and copyright therein shall vest in the company. The
executive will, on being requested to do so, and in any event within seven days
of a request therefor, send to the company any Associated Company, Associated
Companies and/or any other company falling within the Group a signed statement
that he has complied with this obligation.

 
11.             Remuneration
 
11.1
The executive shall be paid by way of remuneration for his services during his
employment hereunder a salary at the rate of £60,000 (gross) per annum. The said
salary will be reviewed by the Board at the end of the second (2nd) year (June
9th, 2016) of this employment. The company shall be under no obligation to
increase the salary. Such salary shall accrue from day to day and shall be paid
monthly in arrears on the last Friday of every month by credit transfer to the
executive’s nominated bank account, less deductions for PAYE, National Insurance
contributions and any statutory, agreed or other deductions which the company is
required to make.

 
11.2
In addition to the salary detailed at Clause 11.1 above, throughout the term of
the executive’s employment with the company, the company shall pay any fees due
in connection with the membership of any professional, regulatory or other such
body of which the executive’s membership is required for the executive to carry
out his role with the Company. This shall include, though not be limited to, the
executive’s membership of:

 
11.2.1 
the British Association of Prosthetists and Orthotists;

 
11.2.2 
the Health & Care Professions Council; and

 
11.2.3 
the International Society for Prosthetics and Orthotics.

 
 
10

--------------------------------------------------------------------------------

 
 
11.3
In addition to the salary detailed at Clause 11.1 above, throughout the term of
the executive’s employment with the company, the company shall pay all insurance
payments due in respect of any insurance necessary for the executive to carry
out his role with the company. This shall include, though not be limited to:

 
11.3.1 
Public and Products Liability Insurance; and

 
11.3.2 
Medical and Malpractice Insurance.

 
11.4
Notwithstanding anything to the contrary contained in the articles of
association of the company or any Associated Company the executive shall not be
entitled to any other remuneration either as an ordinary or executive director
or employee of the company or any Associated Company and the executive shall as
the company may direct either effectually waive his right to any such
remuneration or shall account for and pay over the same to the company
immediately he receives it.

 
12.             Sickness
 
12.1
In the event of absence on account of sickness or injury the executive (or
someone on his behalf) must inform the company of the reason for the executive’s
absence as soon as possible and must do so no later than 10.00 am on the first
day of absence. In respect of absence lasting up to seven calendar days
(including Saturdays and Sundays) the executive is not required to produce a
medical certificate unless specifically so requested by the company but must
complete a self-certification form (stating the dates of and the reason for the
absence, including details of sickness on non-working days) on return to work
from such absence. The executive should also leave details of how and where he
can be contacted during the period of such absence.

 
12.2
In respect of absence lasting more than seven calendar days the executive must
on the eighth calendar day of absence provide the company with a medical
certificate stating the reason(s) for absence and thereafter provide further
certificate(s) to cover any subsequent period of absence on a monthly basis. The
company reserves the right to ask the executive at any stage of absence to
produce additional medical certificate(s) and/or to undergo a medical
examination at the cost of the company.

 
12.3
Without prejudice to the terms of Clause 12.2, at the request and expense of the
company, the executive shall submit annually to a medical examination by a
medical practitioner nominated by the company as part of a health screening
programme and for insurance purposes and the executive shall authorise such
medical practitioner to disclose to or discuss with the company's medical
adviser any matters arising from such examination, and the company's medical
adviser may notify the company of any serious matter if, in his opinion, it
might materially or adversely affect the health of the executive or the proper
discharge of his duties.

 
12.4
If the sickness of the executive shall result in the aggregate period of absence
exceeding 183 working days in any period of 12 consecutive months, then the
company shall be entitled to terminate the employment of the executive by giving
not less than 14 days’ notice in writing to the executive and the executive
shall not be entitled to claim any compensation from the company in respect of
such termination and the executive, by his execution of this agreement, waives
any statutory or other rights to: (i) any other period of notice of termination;
(ii) payment in lieu of notice; and (iii) compensation in respect of such
termination.

 
12.5
If the sickness of the executive shall result in the aggregate period of absence
exceeding 183 working days in any period of 12 consecutive months, then, the
company may give notice in writing to the executive at any time thereafter, but
while the sickness of the executive continues, to the effect that:-

 
 
11

--------------------------------------------------------------------------------

 
12.5.1
the executive shall, while the sickness continues, have no further entitlement
to receive a basic salary in terms of Clause 11.1; and

 
12.5.2
the executive is required to resign from all offices held by him in the company
any Associated Company, Associated Companies and/or any other company falling
within the Group, provided that:-

 
12.5.2.1
if the executive shall fail to resign from any such office within 30 days after
the service of such notice, he may be removed from such office, but his failure
to resign shall not constitute a breach of his obligations under this agreement;
and

 
12.5.2.2
notwithstanding his resignation or removal from all such offices, the executive
shall continue to be employed by the company on the terms set out in this
agreement (as modified by the provisions of this sub-Clause 12.5) and this
agreement shall, in all other respects, remain in full force and effect.

 
For the avoidance of doubt, it is hereby stipulated that the executive’s
continuing inability to perform his duties and obligations in terms of this
agreement by reason of sickness shall not operate to frustrate or terminate this
agreement.
 
13.             Sick pay
 
13.1
The company will pay to the executive his normal basic remuneration (less the
amount of any statutory sick pay or incapacity benefit to which he may be
entitled) for a period or periods of absence not exceeding fourteen days during
which he is wholly incapable of performing his duties due to sickness or injury.
Any payment of remuneration after this period shall be at the sole discretion of
the company.

 
13.1
The company shall be entitled to deduct from the executive’s salary the amount
of income or other benefits which he is entitled to claim in consequence of the
executive’s sickness under the national insurance scheme for the time being in
force, any scheme for the time being in force of which the executive is a
non-contributing member and any other similar scheme or arrangement (whether or
not such benefits are received).

 
13.2
Nothing in this clause affects the executive’s entitlement to Statutory Sick Pay
but any sick pay entitlement payable pursuant to this Clause 13 shall be
inclusive of the executive’s Statutory Sick Pay entitlement.

 
13.3
In the event that the executive is incapable of performing his duties by reason
of injury sustained wholly or partially as a result of actionable negligence,
nuisance or breach of any statutory duty on the part of any person other than
the parties hereto (the “Third Party”), all payments made to the executive by
the company under Sub-Clause 12.1 shall, to the extent that compensation is
recoverable from the Third Party, and subject to compliance with the provisions
of ss.197 to 214 (inclusive) of the Companies Act 2006, constitute loans by the
company to the executive (notwithstanding that, as an interim measure, income
tax may have been deducted from such payments as if they were emoluments of
employment) and shall be repaid to the company when and to the extent that the
executive recovers compensation for loss of earnings from the Third Party by
action or otherwise.

 
 
12

--------------------------------------------------------------------------------

 
 
13.4
Entitlement to payment is subject to notification of absence and production of
medical certificates in accordance with Clause 12 above.

 
14.             Holidays
 
14.1
The executive shall be entitled to 29 working days holiday (inclusive of 8 days
of public holidays) with pay in each holiday year. Holidays may only be taken at
times agreed two months in advance with the Board (unless otherwise agreed) and
for the avoidance of doubt, the executive is not allowed to take more than two
weeks’ holiday at any one time. The executive may be required to work any public
holiday subject to receiving a day off.

 
14.2
If the executive’s employment commences or terminates part way through the
holiday year his entitlement to holidays during that year will be assessed on a
pro rata basis accruing at the rate of 1.75 days for each complete and
continuous month during the holiday year and deductions from final salary due to
the executive on termination of employment will be made in respect of holidays
taken in excess of entitlement.

 
14.3
The company’s holiday year runs from 1st January to 31st December.

 
14.4
Holidays not taken in the holiday year to which they relate will be lost and
cannot be carried forward from one year to the next.

 
15.             Expenses
 
15.1
The company shall reimburse to the executive all reasonable e.g.
travelling/hotel/entertainment, etc. and other out-of-pocket expenses properly
incurred by him in the execution of his duties hereunder and as per company’s
instructions on production of vouchers or other reasonable evidence of actual
payment of the said expenses.

 
16.             Termination of employment
 
16.1
If the executive:

 
16.1.1
shall be or become of unsound mind or be or become a patient for any purpose of
any statute (or any part thereof) relating to mental health or otherwise
incapax;

 
16.1.2
is or becomes insolvent or apparently insolvent, bankrupt or compounds with his
creditors or grants a trust deed for behoof of his creditors (or their
respective equivalents in any other jurisdiction);

 
16.1.3
is or becomes prohibited by law from being a director of the company or if he
shall for any reason cease to be a director of the company; or

 
16.1.4
shall be guilty of serious misconduct or shall have neglected or failed to carry
out, or refused to attend to, or shall have committed any serious, wilful or
persistent breach, non-observance or non-performance of any of his obligations
or duties to the company or any Associated Company (whether under this agreement
or otherwise) or if he shall refuse or neglect to comply with any lawful orders
or directions given to him by the company;

 
16.1.5
is convicted of any arrestable criminal offence (other than an offence under
road traffic legislation in the United Kingdom or elsewhere for which a fine or
non-custodial penalty is imposed);

 
 
13

--------------------------------------------------------------------------------

 
 
16.1.6
resigns as a director of the company or any Associated Company otherwise than at
the request of the company or such Associated Company;

 
16.1.7
in the opinion of the Board or Officer, shall have repeated or continued any
breach, non-observance or non-performance of his duties or obligations under
this agreement (insofar as such breach or non-observance does not fall within
Clause 16.1.4) after he has received a written warning from the company
regarding such breach or non-observance or non-performance;

 
16.1.8
shall have been guilty of any conduct which, in the opinion of the Board, has
brought or could bring him, the company or the Group into disrepute or has
prejudiced or could prejudice the business or affairs of the company or the
Group;

 
16.1.9
shall have committed any act of dishonesty or any breach of a fiduciary duty
whether relating to the company, the Group or otherwise involving personal
profit, the company shall be entitled by notice in writing to the executive to
determine forthwith his employment under this agreement whereupon the executive
shall not be entitled to receive any pay in lieu of notice in terms of Clause
2.7 above (and in which event, Clause 2.7 shall have no effect) and shall have
no claim against the company for damages or otherwise by reason of such
determination except for such sums as shall have accrued due at the date of
termination of the employment of the executive.

 
16.2
On the termination of the employment (howsoever caused) of the executive or if
the company suspends or excludes the executive under Clauses 2.6 or 16.3, the
executive shall, at the request of the company and without claim for
compensation, the executive shall forthwith resign his office as a director of
the company and any Associated Company of which he is a director and at the
request of the company and without claim for compensation, shall forthwith
resign, without claim for compensation, from all other appointments or offices
which he holds as nominee or representative of the company or any Associated
Company and shall transfer to the company or any Associated Company as
appropriate without payment any qualifying or nominee shares that he holds on
behalf of the company or the Associated Company and in the event of his failure
to do so, the company is hereby irrevocably authorised to appoint some person in
his name and on his behalf to sign and deliver such resignations and transfers
to the Board.

 
16.3
If the company has any grounds to believe that it may have a right to determine
forthwith the employment of the executive in terms of Clause 16.1 above, it
shall be entitled (but without prejudice to its right subsequently to terminate
the employment of the executive on the same or any other ground) to suspend the
executive on full pay during the period of any enquiry or investigation into the
circumstances giving rise to such belief.

 
16.4
The executive shall not after the termination of his employment hereunder,
howsoever caused, represent himself as being employed by or connected with the
company or any Associated Company.

 
16.5
Any delay or forbearance by the company in exercising any right under this
clause shall not constitute a waiver of it.

 
 
14

--------------------------------------------------------------------------------

 
 
17.
Misrepresentation

 
17.1
The executive shall not after the determination of his employment hereunder
wrongfully represent himself as being employed by or connected with the company
or any Associated Company.

 
18.             Restrictions
 
18.1
Whereas the company is engaged in the provision of sponsorship, marketing and
communication consultancy  which business of the company is national in nature,
and in particular involves consultancy services to clients in the United Kingdom
and whereas the company (and, if relevant, any Associated Company in the Group)
has a legitimate interest in protecting its goodwill, business connections and
customer base and in maintaining a suitable and well trained workforce,
therefore the executive agrees, in order to safeguard the Confidential
Information, trade secrets and goodwill of the company and each of the companies
in the Group to be bound by these covenants whereby the executive will not
within the United Kingdom and without the prior written consent of the company
(such consent only to be withheld so far as may reasonably be necessary to
protect the legitimate business interests of the company) whether alone or
jointly with or as shareholder, adviser, principal, partner, agent, director,
employee, consultant or otherwise, directly or indirectly:-

 
18.1.1
for the period of two years after the Termination Date entice, solicit or
canvass, or attempt to entice, solicit or canvass, away from the company (and,
if relevant, any Associated Company of the Group) the business or custom of any
person, company or other undertaking who or which is or has been a customer or
client of the company  (and, if relevant, any Associated Company of the Group)
and with whom the executive has had contact, conducted negotiations on behalf of
the company or dealt with at any time during the twelve months immediately prior
to the Termination Date in the performance of his duties under this Agreement or
by any reason of services rendered to or offices held by him in the
company  (and, if relevant, any Associated Company of the Group) (the
“Customers”), provided that such enticement, solicitation, canvassing or
attempts at the same, can reasonably be expected to have a detrimental effect on
the company's  (and, if relevant, any Associated Company of the Group)
legitimate business interests generally in protecting its business connections,
goodwill and customer base, and further provided that this restriction shall not
prohibit the executive from enticing, soliciting or canvassing, or attempting to
entice, solicit or canvass, away from the company the business or custom of any
of the Customers which is not in direct or indirect competition with any
business or custom carried on, conducted or undertaken by the company  (and, if
relevant, any Associated Company of the Group) in the ordinary course of
business prior to the Termination Date;

 
18.1.2
for the period of two years after the Termination Date, deal with or accept
instructions or business from any person, company or other undertaking who or
which is or has been a customer or client of the company  (and, if relevant, any
Associated Company of the Group) and with whom the executive has had contact,
conducted negotiations on behalf of the company or dealt with at any time during
the twelve months immediately prior to the Termination Date in the performance
of his duties under this Agreement or by any reason of services rendered to or
offices held by him in the company  (and, if relevant, any Associated Company of
the Group) (the “Customers”), provided that such dealings or acceptance of
instructions or business from any of the Customers can reasonably be expected to
have a detrimental effect on the company's  (and, if relevant, any Associated
Company of the Group) legitimate business interests generally in protecting its
business connections, goodwill and customer base, and further provided that this
restriction shall not prohibit the executive from dealing with or accepting
instructions or business from any of the Customers in respect of any business
which is not in direct or indirect competition with any business or custom
carried on, conducted or undertaken by the company (and, if relevant, any
Associated Company of the Group) in the ordinary course of business prior to the
Termination Date;

 
 
15

--------------------------------------------------------------------------------

 
 
18.1.3
for the period of three years after the Termination Date, carry on or be
engaged, employed, concerned or interested, whether for his own account or
otherwise, in any business carried on, or about to be carried on, by any person,
company or other undertaking in the United Kingdom which is, or is likely to be,
competitive with any business carried on by the company  (and, if relevant, any
Associated Company of the Group) in the field of Prosthetics, Orthotics,
Rehabilitation and Diabetes as at the Termination Date, or hold a controlling
shareholding position in the same, provided that such engagement, employment,
concern or interest can reasonably be expected to have a detrimental effect on
the company's  (and, if relevant, any Associated Company of the Group)
legitimate business interests generally in protecting their business
connections, goodwill and customer base and further provided that this
restriction shall not prohibit the executive from being engaged, employed,
concerned or interested, whether for his own account or otherwise, in any
business, company or other undertaking in so far as his involvement therein or
duties in connection therewith shall relate exclusively to work of a kind or
nature with which the company  (and, if relevant, any Associated Company of the
Group) was not concerned to a material extent during the twelve months
immediately prior to the Termination Date;

 
18.1.4
for the period of two years after the Termination Date, hire, engage, employ,
solicit or canvass, or attempt to solicit or canvass, or endeavour to entice or
induce or encourage away from the employment of the company  (and, if relevant,
any Associated Company of the Group) for the purpose of being involved in or
concerned with a competing business of the company (and, if relevant, any
Associated Company of the Group)any person who shall have been a senior employee
(including, without limitation, any director or employee in a senior management
position, and/or any senior employee with specialist or technical know-how) of
the company  (and, if relevant, any Associated Company of the Group) immediately
prior to the Termination Date and who is and who was engaged in an area of
business the same or substantially similar to that in which the executive was
engaged at any time during the twelve months immediately prior to the
Termination Date and with whom the executive had dealt or had contact in the
performance of his duties under this Agreement or by reason of services rendered
to or offices held by him regardless of whether such senior employee acts in
breach of his or her contract of employment with the company  (and, if relevant,
any Associated Company of the Group) by doing so, provided that such hiring,
engagement, employment, solicitation, canvassing, attempts at the same,
enticement, inducement or encouragement of the said senior employees can
reasonably be expected to have a detrimental effect on the company’s  (and, if
relevant, any Associated Company of the Group) legitimate business interests in
maintaining a stable and well trained workforce;

 
18.1.5
for the period of two years after the Termination Date, interfere, or seek to
interfere, with: (a) the supply to the company  (and, if relevant, any
Associated Company of the Group) of any goods or service by any supplier who,
during the  twelve months immediately prior to the Termination Date, shall have
supplied goods or services to the company  (and, if relevant, any Associated
Company of the Group) or (b) the terms on which such supply was made during such
period of twelve months.

 
18.2
The executive acknowledges and agrees that each of the sub-clauses above
constitutes an entirely separate and independent restriction on him and that the
duration, extent and application of each of such restrictions are no greater
than is necessary for the protection of the legitimate interests of the company
(and, if relevant, any Associated Company of the Group) for which he is required
to perform duties.

 
 
16

--------------------------------------------------------------------------------

 
 
18.3
Whilst each of the restrictions contained in Sub-Clause 18.1 are considered by
the parties to be reasonable in all the circumstances as at the date of this
agreement, if any one or more of such restrictions shall be judged to be void as
going beyond what is reasonable in all the circumstances for the protection of
the legitimate business interests of the company (and, if relevant, any
Associated Company of the Group), but would be valid if any one or more of the
period of the restriction, the range of activities, and the area to which the
restriction relates were reduced, the restriction(s) shall be deemed to apply
with such modification(s) as may be necessary to make them valid and effective
and any such modification of one restriction shall not affect the validity of
any other restriction contained in this agreement.

 
18.4
The restrictions contained in this Clause 18 will not prevent the executive from
directly or indirectly owning shares for bona fide investment purposes in any
company which is listed or dealt in on any recognised investment exchange.

 
18.5
By his signature of this agreement, the executive agrees and acknowledges that
he will bring the terms of Clause 18.1 of this agreement to the attention of his
future employers after the Termination Date.

 
19.              Continuation of agreement
 
19.1
The expiration or termination of this agreement (howsoever caused) shall:-

 
19.1.1
not operate to affect such of the provisions of this agreement which are
expressed to operate or have effect thereafter (including, without prejudice to
the foregoing generality, Clauses 7, 9, 16 and/or 18); and

 
19.1.2
be without prejudice to: (a) any right of action which has accrued to either of
the parties hereto at the time of such expiration or termination; or (b) any
right of action by either of the parties hereto in respect of any breach of this
agreement by the other party hereto (whether such breach occurs prior to or
subsequent to such expiration or termination).

 
20.             Notices
 
20.1
Any notice in writing to be served hereunder may be given personally to the
executive or to the secretary of the company (as the case may be) or may be
posted to the company (for the attention of its secretary) at its registered
office for the time being or to the executive either at his address given above
or at his last known address. Any such notice sent by post shall be deemed
served twenty-four hours after it is posted and in proving such service it shall
be sufficient to prove that the notice was properly addressed and put in the
post.

 
21.             The Schedule
 
21.1
The provisions set out in the Schedule annexed hereto as from time to time
altered, added to or abrogated are incorporated into this agreement. The company
may from time to time notify the executive in writing that it proposes to alter,
add to or abrogate any provisions of the Schedule giving details of the changes.
Unless the executive shall within 14 days of such notice notify the company in
writing that he objects to those changes, such alteration, addition or
abrogation shall be deemed to be agreed and shall take effect accordingly. For
the avoidance of doubt, in accordance with the provisions of ss.7A and 7B of the
Employment Rights Act 1996, the terms and conditions contained within this
agreement and the Schedule annexed hereto shall constitute and contain all of
the requisite written statement of terms and conditions in terms of Pt I of the
Employment Rights Act 1996.

 
 
17

--------------------------------------------------------------------------------

 
 
22.
Entire contract and variation

 
22.1
This contract contains the entire and only agreement between the parties, and
both parties acknowledge that, on entering into this contract, they have not
relied on any written or oral representation or undertaking other than as
expressly stated in this contract, and that this contract supersedes any
previous contract or arrangement between the parties.

 
22.2
No variation of this contract shall be effective unless it is in writing and is
signed by or on behalf of both parties.

 
23.             Governing law
 
23.1
This Agreement shall be governed by and construed under the law of Scotland and
the parties hereby prorogate the non-exclusive jurisdiction of the Scottish
Courts; IN WITNESS WHEREOF these presents consisting of this and the Sixteen
preceding pages together with the Schedule annexed hereto are executed as
follows:

 
SUBSCRIBED for and on behalf of the said HCi VIOCARE CLINICS UK LIMITED by DR
CHRISTOS KAPATOS, one of its Directors at Glasgow on the            
                  day of June Two thousand and fourteen before this witness




Witness                 …………………………………                               
………………………………….
           Dr Christos Kapatos
Full name               …………………………………


Address                 …………………………………


…………………………………


SUBSCRIBED by the said WILLIAM DONALD SPENCE at Glasgow on
the                                day of June Two thousand and fourteen before
this witness

 
Witness                 …………………………………                               ………………………………….
           William Donald Spence
Full name               …………………………………


Address                 …………………………………


                                …………………………………

 
18

--------------------------------------------------------------------------------

 
SCHEDULE
 
This is the Schedule referred to in the foregoing agreement between HCi Viocare
Clinics UK Limited and William Donald Spence dated                      June
2014

 
1.             Grievance procedure
 
In the event of the executive wishing to seek redress of any grievance relating
to his employment he should refer to the company’s grievance procedure and
policy.
 
2.             Place of work
 
The executive’s normal place of work is 8 Tomcroy Terrace, Pitlochry,
Perthshire, PH16 5JA, however the Board shall be entitled to require the
executive to work at such other places within the United Kingdom and/or abroad
on a temporary basis as the company shall from time to time direct.
 
3.             Continuous employment
 
The executive’s employment with the company began on June 10th, 2014.
 
4.             Disciplinary rules
 
The disciplinary rules are referred to in the Appendix to this Agreement and
form part of your contract of employment with the company.


5.           Normal working hours
 
9am to 5pm or 10am to 6pm at the discretion of the executive.
 
19

--------------------------------------------------------------------------------

 
APPENDIX


Disciplinary procedure and Grievance procedure


1.           General
 
(A)
Without prejudice to the employer’s general right to terminate the contract by
giving the notice required by Clause C hereof, the Disciplinary Procedure will
be applied in all cases of alleged misconduct, incompetence or inadequate
performance of work.



(B)
The executive is expected to perform his or her duties with reasonable
efficiency and diligence, to behave towards fellow employees and outside parties
with courtesy and decorum and not to misuse, or damage, or mis-appropriate the
Employer’s property.



(C)
The company reserves the right of summary dismissal without salary in lieu of
notice in cases of gross and wilful misconduct or gross neglect of duties.



(D)
Minor misconduct or breaches of rules will normally be dealt with by the Board,
in the first instance.  However, should the executive fail to meet any
requirements indicated for future behaviour, the formal disciplinary procedure
will be actioned.

 
2.           Formal Disciplinary Procedure
 
(A)
The formal disciplinary procedure will be involved in cases of more serious
misconduct or breaches of the rules, or persistent minor breaches which have not
been remedied by informal counselling (see Clause 1 (D) above).  Normally the
procedure will follow the stages listed below.



 
(i)
The first formal step is a verbal warning, administered by the Board.  The fact
that a warning has been given, by whom, when, and for what reason will be
recorded on the executive's personal file.  The Board will advise the executive
of the standards of conduct required by him or her, and of the consequences of
failure to maintain them.



 
(ii)
Stage 2 is a first formal written warning, administered by the Board.  A copy of
the warning will be placed in the executive's personal file.  The warning will
specify the matters of complaint against the executive.



 
(iii)
Stage 3 is a final written warning, administered by the Board.  The details of
the warning will be as at stage 2, with relevant previous disciplinary action,
the improvements in conduct required to be achieved and maintained, the duration
of the warning and the consequences of failure to respond as
required.  Additionally the warning will make it clear that further misconduct,
breaches of rules or failure to comply with the warning will lead to the risk of
dismissal.



 
(iv)
Stage 4 is dismissal.  Only the Board has the authority to dismiss.  Dismissal
will be reserved for cases where the disciplinary procedure has failed to elicit
acceptable standards of conduct from the executive, or cases of gross misconduct
or serious breaches of the rules or action indicating unfitness for the
responsibilities held by the executive.



 
(v)
Dismissal will take effect immediately (without prejudice to the executive's
rights of appeal).  Payment in lieu of notice will be at the discretion of the
Board.

 
20

--------------------------------------------------------------------------------

 
3.           Investigation and Hearings
 
(A)
In all cases before taking disciplinary action the matter will be carefully
investigated by the Board.  Investigations will be conducted as rapidly as
circumstances permit.  The Board may suspend the executive during an
investigation if this is considered advisable.



(B)
No disciplinary decision will be taken until the executive has been informed in
writing of the nature of the complaint or allegations, the basis of the
complaint and/or the allegations and of his rights under the procedure, and has
been interviewed by the person empowered to take the relevant disciplinary
action.



(C)
The executive will be given a reasonable opportunity to consider his response
and will be afforded the opportunity to state his case to the disciplinary
hearing, together with the executive's chosen representative or witness.



(D)
Disciplinary hearings will be held as soon as reasonably practicable.



4.           Appeals
 
(A)
After any disciplinary meeting, the executive will be informed of the decision
made and of his/her rights of appeal.

 
(B)
Appeals against dismissal will be heard by the Board



(C)
Appeals should be lodged in writing within seven days of the disciplinary
decisions being notified to the executive.  The executive will be advised of the
right of appeal and how and when to exercise it at that stage.  An appeal
hearing will be heard as soon as reasonably practicable.

 
(B)
After the appeal hearing, the executive will be informed in writing of the final
decision.

 
5.           Grievance Procedure
 
 
1.
If the executive has any grievance relating to any aspect of his or her
employment he or she may first discuss the matter with one of the Board before
raising the matter formally.

 
 
2.
In the event of the problem not being resolved after the above the executive
will require to set out his grievance in writing and submit to the Board.

 
 
3.
The decision of the Board will be communicated in writing to the executive.

 
21

--------------------------------------------------------------------------------

 
